Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendments received 6/30/2021: 
Claims 1, 3-5, and 7-20 are pending in the current application. Claim 1 has been amended. Claims 2 and 6 have been cancelled. Claims 9-10 and 16-20 remain withdrawn without traverse. 
The objections to the drawings and disclosure have been overcome in light of the submitted drawings and amendments. 
The previous rejection under 35 USC 112 has been overcome in light of the amendment.
The cores of the previous prior art-based rejections have been maintained with slight changes made in light of the amendment.  All changes made to the rejection are necessitated by the amendment.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7-8 and 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of 
Claim 7 is dependent on canceled claim 6. Claim 7 recites “…of claim 6...” Examiner suggests amending to read “…of claim 5…” 
Claim 8 is rejected for depending on rejected claim 7. 
Claim 11 recites “…size of pores in the two-dimensional porous nanosheets is in the range of 5-30 nm” which is already recited in independent claim 1. 
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Interpretation
Claim 1 recites “sandwiched between” (line 4). This term is interpreted as one entity being between two other entities, although not necessarily in direct contact with said entities. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0092975) in view of Yu et al. (US 2016/0254528).
Regarding claim 1, Kim teaches a metal-ion deposition regulator, or composite electrolyte film 400 (P93; Fig. 7), the metal-ion deposition regulator comprising a separator containing two membranes, or first electrolyte layer and second electrolyte layer 300 a/b . 
Kim teaches the two membranes, or first electrolyte layer and second electrolyte layer, are made of a third electrolyte which can be the same as the first electrolyte included in the 
Kim teaches the two membrane 300 a/b sandwich a plurality of two-dimensional porous nanosheets 100 (P43; Fig. 1. 7). 
	Kim is silent in teaching that the nanosheets are porous; however, as evidenced by Yu, graphenes and oxides, and more specifically two-dimensional nanosheets of graphene and oxides are inherently porous, as porosity is a material property (P46. 126).  
Kim is silent in teaching the size of the pores in the porous nanosheet are in a range of 5-30 nm; however, Yu, in a similar field of endeavor endeavor related to two-dimensional porous nanosheets for electrochemical cells (abstract), teaches a method of making two-dimensional nanosheets with a pore size in a range of 16 nm to 30 nm (P47-48). Yu teaches this pore size of the two-dimensional nanosheets leads to superior properties (P99) including high rate capability and cycling stability (P125) and that pore size is a result effective variable, or tunable that can enhance properties. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05- I
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to make the two-dimensional nanosheets of Kim, in the method taught by Yu, and adjust the pores to have a pore size in a range 16-30 nm to have nanosheets with superior properties and a battery with high rate capability and cycling stability. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary 
“[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)
“Where general conditions of a claim are disclosed in the prior art it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955)
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Furthermore, modified Kim teaches uniform metal ion conductivity through the metal-ion deposition regulator, or composite electrolyte film (P87) and the reduction of interfacial resistance when in contact with electrodes (P93) and the membrane separators sandwiching a plurality of two-dimensional nanosheets used for electrochemical cells (P55). 
Therefore, the separator forming the metal-ion deposition regulator of modified Kim would be capable of distributing flux of metal ions passing through the separator and regulating the deposition of the metal ions onto an electrode of an electrochemical cell and the metal-ion 
Regarding claim 3, modified Kim teaches the polymer can be poly (tetrafluoroethylene) (P155). 
Regarding claim 4, modified Kim teaches the two-dimensional porous nanonsheets can be made of an inorganic material (P49. 92). 
Regarding claim 5, modified Kim teaches the inorganic material is an oxide (P49).
Regarding claim 12, modified Kim teaches the thickness of the two-dimensional porous nanosheets is in a range of about 5 nm to about 1 µm (P74). 
The examiner takes note of the fact that the prior art range of about 5 nm to about 1 µm overlaps the claimed range of 5 nm to 40 nm. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1 379 (Fed. Cir. 2003). MPEP 2144.05.
Regarding claim 13, modified Kim teaches the thickness of either of the two membranes is in the range of 1 µm to about 200 µm, or 1 µm to about 30 µm (P94). 
The examiner takes note of the fact that the prior art range of 1 µm to about 200 µm, or 1 µm to about 30 µm overlaps the claimed range of 10 µm to 50 µm. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1 379 (Fed. Cir. 2003). MPEP 2144.05.
Regarding claim 14, modified Kim teaches the thickness of the metal-ion deposition regulator is in a range of about 5 µm to about 200 µm (P99). 
The examiner takes note of the fact that the prior art range of about 5 µm to about 200 µm overlaps the claimed range of 15 µm to 19 µm. Absent any additional and more specific In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1 379 (Fed. Cir. 2003). MPEP 2144.05.
	Regarding claim 15, modified Kim teaches the metal ions are lithium ions (P46). 
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Yu, as applied to at least claim 6 above, and further in view of Kim et al. (US 2018/0309109 hereinafter Kim’18).
Regarding claim 7 and claim 8, modified Kim teaches the two-dimensional porous nanosheets can be made of an oxide such as an oxide with titanium (P49). 
Modified Kim fails to teach the oxide can be silicon dioxide; however, Kim’18, in a similar field of endeavor related to a separator layer for electrochemical cells, and related to solving the problem of modifying a separator surface to impede dendrite growth (P10), teaches one or more monolayers of nanoparticles disposed on a surface of a substrate (P64) where the substrate can be a polymer (P71). Kim’18 teaches the nanoparticles can be a nanosheet (P69) made of a metal oxide such as titanium oxides and silicon oxides (P66). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to substitute the metal oxide, such a titanium oxide, of the two-dimensional nanosheets of modified Kim, with silicon dioxide, as taught by Kim’18 because one of ordinary skill in the art would have be able to carry out such a substitution, and the results are reasonably predictable.
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Response to Arguments
6/30/2021 have been fully considered but they are not persuasive. 
Applicant argues that the two membranes of the present invention are not electrolytes and are in contact with a liquid electrolyte whereas Kim teaches solid/gel electrolytes.
Examiner respectfully disagrees. The layers of Kim are polymer membrane electrolyte films (P97). Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Furthermore, Kim teaches that the electrolyte can be liquid (P54-55) which can be injected in all the layers and thus contacts the membranes (P54-55. 95). 
Applicant argues that Yu teaches the porosity only with respect to an electrode and the porous sheets of Yu would lead to free flow of ions toward the electrode and not distribute flux through the separator. 
Examiner respectfully disagrees. In light of the lack of specifics related to the two dimensional nanosheets of Kim, one of ordinary skill in the art could look at Yu for guidance with regards to the specifics of the nanosheets. Yu teaches the nanosheets can be used in batteries (P80) and while Yu provides examples using the nanosheets in an electrode, Yu does not preclude the nanosheets from being used in other parts of the battery (P57). 
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). MPEP 2123
Furthermore, Yu teaches the two-dimensional nanosheets with the porosity lead to high rate capability, cycling stability and can enable diffusion of liquid electrolyte and improve the diffusion of Li+ ions (P125). Each of these properties are equally applicable to a separator which requires diffusion of ions. Yu also teaches that the two-dimensional nanosheets have tunable porosity (porosity as a result effective variable) that can enhance charge/mass transport properties which is important for energy devices (P94) and thus one of ordinary skill in the art could easily use the teachings of Yu to find a porosity of the nanosheets of Kim that lead to high rate capability and cycle stability. 
“A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “"A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007). 
Additionally, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).
The instant disclosure teaches that the range of the pore size is non-limiting (P53) and no evidence is provided teaching the criticality of the pore size. Thus arguments of related to the sheets of Yu being inoperable in a separator amount to attorney arguments. In the absence of new or unexpected results for which objective evidence commensurate in scope with the claim is In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). MPEP 2143 
Applicants can rebut a prima facie case of obviousness by showing the criticality of the range and is reminded MPEP 716.02 discusses how criticality can be demonstrated. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sale et al. (US 2016/0276712) teaches a separating element between electrodes comprising polymer sheets that can be made of polypropylene or polyethylene and are loaded with silicon dioxide (P4. 66)
Nam et al. (US 2015/0050544) teaches a separator with an inorganic material layer comprising sheet shaped porous SiO2 or TiO2 (P21) between separating layers comprising a polymer such as polypropylene and polyethylene (P61-63). 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218.  The examiner can normally be reached on Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/Amanda Rosenbaum/Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729